 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                   PageID.1      Page 1 of 12



                        UNITED STATES OF AMERICA
       IN THE DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RICHARD JACKSON and TERRY                                    Case No.
TOLBERT-JACKSON;                                             Hon.
          Plaintiffs;

-vs-

TOYOTA MOTOR NORTH
AMERICA, INC; TOYOTA MOTOR
ENGINEERING & MANUFACTURING
NORTH AMERICA, INC.; and TOYOTA
MOTOR SALES, U.S.A., INC.
               Defendants.
_______________________________/
Richard G. Finch (P48592)
Tarek M. Baydoun (P74551)
MERIDIAN LAW GROUP
Attorneys for Plaintiff s
19855 W. Outer Dr., Suite 104-W
Dearborn MI 48124
(313) 288-8529
rfinch@meridianlawcounselors.com
______________________________/

             PLAINTIFFS’ COMPLAINT AND DEMAND FOR TRIAL BY JURY

        NOW COME PLAINTIFFS, by and through their attorneys Meridian Law Group, and for

their Complaint against the above-named Defendants state as follows:

                          PARTIES, JURISDICTION AND VENUE

        1)     At all relevant times, Plaintiffs were residents of the City of Detroit, County of

Wayne, State of Michigan, which is within the Eastern District of Michigan.

        2)     At all relevant times, Defendant Toyota Motor North America, Inc., was a

California corporation with its principal place of business at 19001 South Western Avenue, in

the City of Torrance, County of Los Angeles, State of California. It regularly conducts business

throughout the State of Michigan, including the Eastern District of Michigan, and has a
 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                   PageID.2     Page 2 of 12



registered agent for service of process headquartered in the City of Ann Arbor, which is located

within the Eastern District of Michigan.

       3)      At all relevant times, Defendant Toyota Motor Engineering & Manufacturing

North America, Inc., was a Kentucky corporation with its principle place of business located at

25 Atlantic Avenue, in the City of Erlandger, Commonwealth of Kentucky. It regularly conducts

business throughout the State of Michigan, including the Eastern District of Michigan, and has a

registered agent for service of process headquartered in the City of Ann Arbor, which is located

within the Eastern District of Michigan.

       4)      At all relevant times, Defendant Toyota Motor Sales, USA, Inc., was a California

corporation with its principal place of business at 19001 South Western Avenue, in the City of

Torrance, County of Los Angeles, State of California. It regularly conducts business throughout

the State of Michigan, including the Eastern District of Michigan, and has a registered agent for

service of process headquartered in the City of Ann Arbor, which is located within the Eastern

District of Michigan.

       5)      The transaction or occurrence giving rise to this suit occurred in the City of

Detroit, County of Wayne, State of Michigan, which is located within the Eastern District of

Michigan.

       6)      The amount in controversy as to each plaintiff exceeds Seventy-Five Thousand

Dollars ($75,000.00) and is otherwise within the jurisdiction and venue of this Court.

                                 COMMON ALLEGATIONS

       7)      Plaintiffs hereby incorporate by reference the preceding paragraphs.

       8)      On or about March 19, 2016, Plaintiffs were the owners and occupants of a 1999

Lexus LS 400, VIN # JT8BH28F2XO150934.
 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                        PageID.3       Page 3 of 12



        9)        At all relevant times, the above-named Defendants designed, engineered,

developed, manufactured, fabricated, assembled, equipped, tested or failed to test, inspected or

failed to inspect, repaired, retrofitted or failed to retrofit, failed to recall, labeled, advertised,

promoted, marketed, supplied, distributed, wholesaled, and/or sold Toyota vehicles, including

the above-referenced 1999 Lexus LS 400.

        10)       At all relevant times, Defendants were acting as the agents and employees of each

of the other Defendants, and were acting within the scope, purpose, and authority of that agency

and employment and with full knowledge, permission, and consent of each of the other

Defendants.

        11)       On or about March 19, 2016, Plaintiff Richard Jackson was operating the above-

referenced 1999 Lexus LS 400. His wife, Plaintiff Terry Tolbert-Jackson, was in the front

passenger seat.

        12)       On the aforementioned date, Plaintiff Richard Jackson drove the 1999 Lexus LS

400 into the parking garage of the Greektown Casino located in the City of Detroit, County of

Wayne, State of Michigan. He was operating the vehicle in a safe and prudent manner, as

intended by the Defendants.

        13)       As Plaintiffs entered the parking garage, their 1999 Lexus LS 400 suddenly and

uncontrollably accelerated, struck a vehicle coming from the opposite direction, and then came

to rest after striking a concrete pole, totaling the Lexus.

        14)       As a direct and proximate result of this collision, Plaintiffs both sustained severe

bodily injuries, which are possibly permanent in nature.

        15)       In addition to severe pain and suffering, as well as the mental, physical, and

emotional distress directly and proximately caused by this collision, Plaintiffs incurred and will
 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                     PageID.4     Page 4 of 12



continue to incur medical, hospital, and other related expenses for their care, recovery, and

rehabilitation.

        16)       At the time of the collision, Plaintiffs’ 1999 Lexus LS 400 was equipped with a

defective electronic throttle control system, which proximately caused the sudden and

uncontrollable acceleration described in the preceding paragraphs.

        17)       Further, at the time of the collision, Plaintiffs’ 1999 Lexus LS 400 was not

equipped with a brake override system, also known as smart-throttle technology.

        18)       Due to the defective electronic control system, the lack of a brake override

system, and the lack of other reasonable safety measures that will be revealed through discovery,

Plaintiffs’ 1999 Lexus LS 400 was not reasonably safe at the time it left the control of the

Defendants.

        19)       According to generally accepted production practices at the time the Plaintiffs’

1999 Lexus LS 400 left the control of Defendants, the break override system was an available,

practical, and technically feasible alternative production practice that would have prevented the

above-referenced sudden and uncontrollable acceleration without significantly impairing the

usefulness or desirability of the product to users and without creating equal or greater risk of

harm to others.

        20)       Prior to the collision, Defendants had actual knowledge that Plaintiffs’ 1999

Lexus LS 400 was unsafe, as Defendants were aware that vehicles such as Plaintiffs’ were

subject to sudden and uncontrollable acceleration of the type described in the preceding

paragraphs. Nevertheless, Defendants failed, neglected, and/or refused to recall Plaintiffs’

vehicle and repair the problem, such as by installing a break override system, or by taking other
 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                    PageID.5       Page 5 of 12



available, practical, and technically feasible measures to eliminate or reduce the risk of such

sudden and uncontrollable acceleration.

                                    COUNT I – NEGLIGENCE

       21)        Plaintiffs hereby incorporate by reference the preceding paragraphs.

       22)        At all times herein mentioned, Defendants Toyota Motor North America, Inc.,

Toyota Motor Engineering & Manufacturing North America, Inc., and Toyota Motor Sales,

U.S.A., Inc. (“Defendants”), designed, tested, manufactured, assembled, analyzed,

recommended, merchandised, advertised, promoted, distributed, supplied, and sold to

distributors and retailers for sale, the subject vehicle and/or its component parts.

       23)        Defendants owed Plaintiffs a duty to exercise reasonable care in the design,

testing, manufacture, assembly, sale, distribution and servicing of the subject vehicle, including a

duty to ensure that the subject vehicle did not cause Plaintiffs, other users, bystanders, or the

public, unnecessary injuries or deaths.

       24)        Defendants knew or should have known that the subject vehicle was defectively

designed and inherently dangerous and has a propensity to suddenly accelerate, lose control, and

cause injuries.

       25)        Defendants knew or should have known that the subject vehicle was defectively

designed and/or manufactured and was therefore prone to failure under normal driving

conditions, potentially causing injuries and/or deaths.

       26)        Defendants failed to exercise ordinary care and breached their duty by, among

other things:
 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                    PageID.6      Page 6 of 12



       a. Failure to use due care in the manufacture, distribution, design, sale, testing, and

       servicing of the subject vehicle and its component parts in order to avoid the

       aforementioned risks to individuals;

       b. Failure to provide adequate warning of the sudden unintended acceleration problem

       and its propensity to cause and/or contribute to an accident;

       c. Failure to incorporate within the vehicle and its design reasonable safeguards and

       protections against sudden acceleration and the consequences thereof;

       d. Failure to make timely correction to the design of the subject vehicle to correct the

       sudden acceleration problems;

       e. Failure to adequately identify and mitigate the hazards associated with sudden

       unintended acceleration in accordance with good engineering practices; and,

       f. Were otherwise careless or negligent.

       27)       The aforementioned negligent acts and omissions of Defendants were the direct

and proximate cause of Plaintiffs’ damages, as described in the preceding paragraphs.

       28)       Plaintiffs are entitled to damages in an amount to be proven at trial, including

both actual and exemplary damages, together with interest thereon and costs.

       WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them, in

whatever amount that they are found to be entitled, together with interest, costs, and reasonable

attorney fees.

                         COUNT II – STRICT PRODUCT LIABILITY
                                     DESIGN DEFECT

       29)       Plaintiffs hereby incorporate by reference the preceding paragraphs.

       30)       Defendants, and each of them, designed, engineered, developed, manufactured,

fabricated, assembled, equipped, tested or failed to test, inspected or failed to inspect, repaired,
 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                     PageID.7       Page 7 of 12



retrofit or failed to retrofit, failed to recall, labeled, advertised, promoted, marketed, supplied,

distributed, wholesaled, and sold the subject vehicle and its component parts and constituents,

which was intended by the Defendants, and each of them, to be used as a passenger vehicle and

for other related activities.

        31)     Defendants, and each of them, knew that said vehicle was to be purchased and

used without inspection for defects by its owners, Plaintiffs, and the general public.

        32)     The subject vehicle was unsafe for its intended use by reason of defects in its

manufacture, design, testing, components and constituents, so that it would not safely serve its

purpose, but would instead expose the users of said product to serious injuries.

        33)     Defendants designed the subject vehicle defectively, causing it to fail to perform

as safely as an ordinary consumer would expect when used in an intended or reasonably

foreseeable manner.

        34)     The risks inherent in the design of the subject vehicle outweigh significantly any

benefits of such design.

        35)     Plaintiffs were not aware of the aforementioned defects at any time prior to recent

revelations regarding problems with Toyota vehicles.

        36)     As a legal and proximate result of the aforementioned defects of the subject

vehicle, Plaintiffs sustained the injuries and damages set forth herein while the Plaintiffs were

using the subject vehicle in a reasonably foreseeable manner.

        37)     Plaintiffs are, therefore, entitled to damages in an amount to be proven at the time

of trial, including both actual and exemplary damages.
 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                    PageID.8     Page 8 of 12



       WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them, in

whatever amount that they are found to be entitled, together with interest, costs, and reasonable

attorney fees.

                         COUNT III – STRICT PRODUCT LIABILITY
                                   FAILURE TO WARN

       38)       Plaintiffs hereby incorporate by reference the preceding paragraphs.

       39)       Defendants, and each of them, knew that the subject vehicle, and its component

parts, would be purchased and used without inspection for defects in the design of the vehicle.

       40)       The subject vehicle was defective when it left the control of each of these

Defendants.

       41)       At the time of the subject vehicle’s design, manufacture, and sale, and continuing

up to the time of Plaintiffs’ injury, Defendants knew or should have known of the substantial

dangers involved in the reasonably foreseeable use of these vehicles, whose defective design,

manufacturing, and lack of sufficient warnings caused them to have an unreasonably dangerous

propensity to suffer from sudden unintended acceleration and thereby cause injuries.

       42)       Defendants knew that these substantial dangers are not readily recognizable to an

ordinary consumer and that consumers would purchase and use these products without

inspection.

       43)       At all relevant times, Defendants failed to provide adequate warnings,

instructions, guidelines or admonitions to members of the consuming public, including Plaintiffs,

of the defects, which Defendants knew, or in the exercise of reasonable care should have known,

to have existed in the subject vehicle, and its component parts.
 Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                      PageID.9     Page 9 of 12



       44)       At the time of Plaintiffs’ injuries, the subject vehicle was being used in the

manner intended by Defendants, and in a manner that was reasonably foreseeable by Defendants

as involving substantial danger that was not readily apparent to its users.

       45)       Plaintiffs’ damages were the legal and proximate result of Defendants’ failure to

provide adequate warnings. Defendants owed Plaintiffs a duty in designing, manufacturing,

warning about, and distributing the subject vehicle.

       WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them, in

whatever amount that they are found to be entitled, together with interest, costs, and reasonable

attorney fees.

     COUNT IV – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       46)       Plaintiffs hereby incorporate by reference the preceding paragraphs.

       47)       Prior to the time of the subject incident, the Defendants impliedly warranted to

members of the general public, including Plaintiffs, that the subject vehicle was of merchantable

quality.

       48)       Members of the consuming public, including consumers such as Plaintiffs, were

intended third-party beneficiaries of the implied warranty of merchantability.

       49)       Plaintiffs relied on the skill and judgment of Defendants in the selection and use

of the subject vehicle as a safe and reliable means for transportation.

       50)       The subject vehicle was not of merchantable quality as warranted by Defendants,

in that it was defectively designed, thereby dangerously exposing the users of said vehicle and

those around it to serious injury.

       51)       After Plaintiffs received the injuries complained of herein, notice was given by

Plaintiffs to Defendants of the breach of said implied warranty.
Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                     PageID.10     Page 10 of 12



       52)       As a legal and proximate result of the breach of said implied warranty, Plaintiffs

sustained the damages herein set forth.

       53)       Plaintiffs are, therefore, entitled to damages in an amount to be proven at the time

of trial, including both actual and exemplary damages.

       WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them, in

whatever amount that they are found to be entitled, together with interest, costs, and reasonable

attorney fees.

                            COUNT V – FRAUDULENT CONCEALMENT

       54)       Plaintiffs hereby incorporate by reference the preceding paragraphs.

       55)       Throughout the relevant time period, Defendants knew that the subject vehicle

was defective in that these vehicles have an unreasonably dangerous propensity to suddenly

accelerate and thereby injure the users of these vehicles and others.

       56)       Defendants fraudulently concealed from and/or failed to disclose to Plaintiffs the

true defective nature of the subject vehicle.

       57)       Defendants were under a duty to Plaintiffs to disclose and warn of the defective

nature of the subject vehicles because:

        a. Defendants were in a superior position to know the true state of the facts about the

       hidden defects in the subject vehicles, and those defects were latent;

       b. Defendants made partial disclosures about the safety and quality of the subject vehicles

       while not revealing their true defective nature; and

       c. Defendants fraudulently and affirmatively concealed the defective nature of the subject

       vehicles from Plaintiffs.
Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19                   PageID.11      Page 11 of 12



       58)       The facts concealed and/or not disclosed by Defendants to Plaintiffs were material

facts that a reasonable person would have considered to be important in deciding whether or not

to purchase and/or operate the subject vehicles.

       59)       Defendants intentionally concealed and/or failed to disclose the true nature of the

problems with the subject vehicles for the purpose of inducing Plaintiffs to act thereon, and

Plaintiffs justifiably acted or relied upon, to their detriment, the concealed and/or non-disclosed

facts, as evidenced by their purchase and operation of the subject vehicle.

       60)       Defendants have not adequately notified past purchasers or warned future

purchasers of the defects, and have not taken appropriate action to recall, buy back, or retrofit

their defective products, including the subject vehicle.

       61)       As a direct and proximate cause of Defendants’ misconduct, Plaintiffs have

suffered actual damages, and are further entitled to exemplary damages.

       WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them, in

whatever amount that they are found to be entitled, together with interest, costs, and reasonable

attorney fees.


                                                              Respectfully submitted,
                                                              MERIDIAN LAW GROUP

                                                              /s/ Richard G. Finch__________
                                                              Richard G. Finch (P48592)
                                                              Tarek M. Baydoun (P74551)
                                                              Attorneys for Plaintiffs
                                                              19855 W. Outer Dr., Suite 104-W
                                                              Dearborn, MI 48124
                                                              (313) 288-8529
DATED: March 8, 2019
Case 4:19-cv-10701-MFL-SDD ECF No. 1 filed 03/08/19              PageID.12    Page 12 of 12



                        UNITED STATES OF AMERICA
       IN THE DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RICHARD JACKSON and TERRY                                 Case No.
TOLBERT-JACKSON;                                          Hon.
          Plaintiffs;

-vs-

TOYOTA MOTOR NORTH
AMERICA, INC; TOYOTA MOTOR
ENGINEERING & MANUFACTURING
NORTH AMERICA, INC.; and TOYOTA
MOTOR SALES, U.S.A., INC.
               Defendants.
_______________________________/
Richard G. Finch (P48592)
Tarek M. Baydoun (P74551)
MERIDIAN LAW GROUP
Attorneys for Plaintiff s
19855 W. Outer Dr., Suite 104-W
Dearborn MI 48124
(313) 288-8529
rfinch@meridianlawcounselors.com
______________________________/

                               DEMAND FOR TRIAL BY JURY

        NOW COME PLAINTIFFS, by and through their attorneys Meridian Law Group, and

hereby demand a trial by jury on all issues so triable.

                                                          Respectfully submitted,
                                                          MERIDIAN LAW GROUP

                                                          /s/ Richard G. Finch__________
                                                          Richard G. Finch (P48592)
                                                          Tarek M. Baydoun (P74551)
                                                          Attorneys for Plaintiffs
                                                          19855 W. Outer Dr., Suite 104-W
                                                          Dearborn, MI 48124
                                                          (313) 288-8529
DATED: March 8, 2019
